715 N.W.2d 871 (2006)
475 Mich. 884
Stephen William BEHM, Plaintiff-Appellant, Cross-Appellee,
v.
Wally CROSS and North Sails Detroit, Defendants-Appellees, Cross-Appellants.
Docket No. 130143. COA Nos. 252711, 253844.
Supreme Court of Michigan.
June 26, 2006.
On order of the Court, the application for leave to appeal the July 19, 2005 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered, and they are DENIED, because we are not persuaded that the questions presented should be reviewed by this Court.